DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse of Invention I (directed to device), Species I-3 shown in Fig. 29, and Claims 1-9 and 17-20 in the response to the restriction requirements filed 07/13/2021 is acknowledged.  

Status of Claims
Claims 10-18 are withdrawn from further consideration as being drawn to a nonelected invention.
Claims 1-9 and 17-20 are examined on merits herein. 

Abstract
Abstract is objected to, since its third sentence recites: “the first semiconductor layer”, while previous paragraphs do not identify this layer and do not explain where it is disposed.

Specification
The disclosure is objected to
Paragraph 0021 of the published application US 2020/0402999, presenting a summary of the invention, conflicts with the detail description of the invention in other paragraphs in disposition of the first semiconductor layer: paragraph 0021 states that the first semiconductor layer is on an outer periphery of a memory pillar, while paragraphs 0074-0075, 0078-0080, 0096, etc. (as well as Fig. 4), teach that the first semiconductor layer 29 (or 31, or a combination of 29 and 31 - since these are the only semiconductor layers of a memory pillar) is disposed inside the memory pillar. Please, note that claims of the application recite the above feature of paragraph 0021.
Appropriate correction/clarification is required.

Claim Objections
Claims 1, 2, and 17 are objected to because of the following informalities:  
Claim 1 recites (line 15): “in first direction”. Examiner suggests changing the recitation to: “in the first direction”.
Claim 2 recites: “each have a crank shape”. Examiner suggests that a recitation: “each has a crank shape” – is more correct.
Claim 17 recites (line 16): “in first direction”. Examiner suggests changing the recitation to: “in the first direction”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-9 and 17-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1: Claim 1 recites (lines 4-5): “a first memory pillar including a first semiconductor layer on an outer periphery”. The recitation is unclear, since conflicts with multiple paragraphs and drawings of the application, not teaching that the first semiconductor layer is on an outer periphery of a memory pillar, but teaching that it is inside the memory pillar. Moreover, a layer belonging to a pillar cannot be disposed on this pillar. A best disposition of the first semiconductor layer, if it is desirable to use a word “periphery” – whether it is layer 31, layer 29, or a combination of layers 29 and 31, is that “a portion of the first semiconductor layer is at an outer periphery” of a first memory pillar.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above limitation of lines 4-5 was interpreted in accordance with the detailed description of the invention and in accordance with the drawings as: “a first memory pillar including a first semiconductor layer”. 
In re Claim 4: Claim 4 recites: “a charge storage layer on the first semiconductor layer”. The recitation is unclear, since conflicts with the specification of the application 
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above recitation of Claim 4 was interpreted in accordance with the specification of the application as: “a charge storage layer surrounding the first semiconductor layer”.
In re Claim 5: Claim 5 recites (lines 3-4): “a second memory pillar including a third semiconductor layer on an outer periphery”.
The recitation is unclear for the same reason that is cited for line 4-5 of Claim 1.
Appropriate correction is required to clarify the claim language.
For this Office Action, the recitation of lines 3-4 was interpreted as: “a second memory pillar including a third semiconductor layer”.
In re Claim 7: Claim 7 recites (lines 14-15): “a second conductor electrically connected to the second semiconductor layer and the fifth semiconductor layer”. 
The recitation is unclear in view of dependency of Claim 7 on Claim 6 that recites: “a first conductor electrically connected to the second semiconductor layer and the fourth semiconductor layer”: Examiner found in the current application no second semiconductor layer that is connected by one conductor to the fourth semiconductor layer while being connected by another conductor to the fifth semiconductor layer.

In re Claim 17: Claim 17 (lines 4-5): “a first memory pillar including a first semiconductor layer on an outer periphery”. The recitation is unclear for the same reason that is cited for lines 4-5 of Claim 1.
Appropriate correction is required.
For this Office Action, the above limitation of lines 4-5 was interpreted in accordance with the detailed description of the invention and in accordance with the drawings as: “a first memory pillar including a first semiconductor layer”. 
In re Claim 20: Claim 20 recites (lines 3-4): “a second memory pillar including a third semiconductor layer on an outer periphery”.
The recitation is unclear for the same reasons that were cited earlier with respect to “outer periphery”.
Appropriate correction is required.
For this Office Action, lines 3-4 were interpreted as: “a second memory pillar including a third semiconductor layer”.
In re Claims 2-3, 6, 8-9, 18-19: Claims 2-3, 6, 8-9, and 18-19 are rejected under 35 U.S.C. 112(b) due to dependency either on Claim 1 or on Claim 17.

Allowable Subject Matter
Claims 1 and 17, as interpreted, contain allowable subject matter.
Reason for Indicating Allowable Subject Matter
Re Claim 1: The prior art of record do not anticipate all limitations of Claim 1 as interpreted and cannot be reasonably combined to teach all limitations of  Claim 1, as interpreted.
Re Claim 17: The prior art of record do not anticipate all limitations of Claim 17 as interpreted and cannot be reasonably combined to teach all limitations of Claim 17 as interpreted.
Each of such prior art of record as Kobayashi et al. (US 2020/0303402), or Kashima (US 2020/00286910), or Kashima et al. (US 2020/0273876), or Mori et al. (US 2013/0248977) teaches many limitations of Claims 1 and 17, including first and second semiconductor layers, first and second wirings, wherein the second semiconductor layer is between the first semiconductor layer and the second wiring layer, but they do not teach that a first portion of the second semiconductor layer is between the first semiconductor layer and the second wiring layer in the first direction, since in all these art a second wiring layer is disposed in a second direction with respect to the first portion of the second semiconductor layer. They also do not teach that a first insulating layer is between the first portion of the second semiconductor layer and the second wiring layer in the first direction – they teaches that the first insulating layer is disposed in the second direction between the first portion of the second semiconductor layer and the second wiring layer.
Yanai et al. (US 2016/0071965) or Shimolo et al. (US 2016/0071866) teach a memory device in which a second semiconductor layer is disposed between the first semiconductor layer and the second wiring layer in the first direction. However, Yanai and/or Shimolo do(es) not teach a second semiconductor layer comprised two portions 
Accordingly, none of the above-citing prior art can anticipate Claims 1 and 17.
Moreover, Yanai or Shimolo cannot be combined with any of the above-cited prior art in order to create a device comprised all limitations of Claim 1 and 17 (as interpreted) under 35 U.S.C. 103, because the second wiring layer of Yanai (or Shimolo) and the second wiring layer of Kobayashi, Kashima, or Mori are different elements of memory devices – in Yanai or Shimolo, the second wiring layer is a source layer, while in Kobayashi, Kashima, or Mori, the second wiring layer is a select gate layer.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 08/02/21